Case: 20-50920     Document: 00516530639         Page: 1     Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50920                       November 2, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eboni Siamone McMurray,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-62-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Eboni Siamone McMurray pleaded guilty to two counts of bank
   robbery and two related firearm counts. She was sentenced to terms of
   imprisonment followed by supervised release. On appeal, she argues that
   certain discretionary conditions of supervised release in her written judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50920     Document: 00516530639          Page: 2    Date Filed: 11/02/2022




                                   No. 20-50920


   should be stricken because the district court failed to orally pronounce them
   at sentencing. The Government responds that the district court adequately
   pronounced all of the supervised release conditions in the written judgment.
          We agree with McMurray that the district court did not sufficiently
   pronounce Mandatory Condition 9 and the standard conditions as required
   before including them in the written judgment. See United States v. Diggles,
   957 F.3d 551, 559-63 (5th Cir. 2020) (en banc). As such, a conflict exists
   between the oral pronouncement of sentence and the written judgment, and
   these conditions must be excised from the written judgment. See United
   States v. Mireles, 471 F.3d 551, 557-58 (5th Cir. 2006). But we agree with the
   Government that the district court pronounced the discretionary mental
   health treatment and search conditions in the written judgment. See United
   States v. Grogan, 977 F.3d 348, 353-54 (5th Cir. 2020).
          Accordingly, we VACATE in part and REMAND to the district
   court to amend the written judgment in accordance with this opinion. In all
   other respects, the judgment is AFFIRMED.




                                         2